Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 1 of 13
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                                                                                                                                  INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1 Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 2 of 13NYSCEF: 08/14/2020
                                                                      RECEIVED




          SUPREME                   COURT                OF THE        STATE             OF NEW YORK                                      Index         No:
          COUNTY                  OF BRONX
                                                                                                                               X          Date         Purchased:
          DAISY             PABON,
                                                                             Plaintiff                                                                             SUMMONS

                                           -against-                                                                                                             Plaintiff      designates:
                                                                                                                                                              BRONX              COUNTY
                                                                                                                                                                 as the place          of trial.
          THE        STOP           & SHOP               SUPERMARKET                       COMPANY,                    LLC,
                                                                                                                                                              The basis of venue                   is
                                                                                                                                                              Plaintiff's          residence:
                                                                                          Defendant.
                                                                                                                               y                                   3 Pequot           Avenue

                                                                                                                                                            Manorhaven,               NY 11050

          To     the        above-named                   Defendant(s):


                       YOU          ARE        HEREBY               SUMMONED                      to    answer           the        complaint               in this          action         and         to   serve     a

          copy         of    your        answer,          or,     if the     complaint             is not      served              with      this      summons,                  to    serve        a notice          of

          appearance,                    on the      Plaintiffs         Attorney          within        20    days       after        the         service        of this       summons,                  exclusive
          of   the          day     of    service          (or     within     30         days      after       the      service             is      complete              if the        summons                is    not

          personally               delivared             to you     within      the       State        of New          York)         and          in case         of your         failure         to appear           or

          answer,            judgment             will     be taken          against        you        by    default       for       the      relief        demanded                  in the       complaint.


          Dated:            June     5, 2020


                                                                                                                       Yours,             etc..




                                                                                                                       Eitan         Magendzo                    Esq.        U
                                                                                                                       Attomey               for     Plaintiff
                                                                                                                       99 W. Hawthome                             Ave.,        Suite        316

                                                                                                                       Valley             Stream,           NY 11580
                                                                                                                       718-873-9470


          Defendant's                address:


          THE        STOP           & SHOP               SUPERMARKET                        COMPANY.                    LLC
          2136         Bartow            Avenue

          Bronx,            NY 10475




                                                                                                                                                                                                                           1




                                                                                                       1 of 12
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                                                                                                                                 INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1 Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 3 of 13NYSCEF: 08/14/2020
                                                                      RECEIVED




          SUPREME                   COURT                  OF       THE         STATE              OF    NEW YORK
          COUNTY                OF       BRONX
          --------------------------------------------------------------------------X                                                                                       Index:
          DAISY            PABON,
                                                                                          Plaintiff,


                                              -against-

                                                                                                                                                                           COMPLAINT


          THE        STOP           & SHOP                  SUPERMARKET                                COMPANY,                   LLC,


                                                                                          Defendants.
                                                                                                                                           X


                            Plaintiff,            by         his         attorney,             MAGENDZO                       LAW,               P.C.,              as        and       for       a     Verified



          Complaint,               respectfully                    sets      forth       and       a!!eges        the      following,                upon            information               and       belief:


                       1.                That         at     all    times            hereinafter             mentioned,                  the      plaintiff,             DAISY              PABON,             was


          and      still     is a resident                  of     the     County           of     Bronx,        City      and       State           of      New           York.


                       2.                That         at     all    times        hereinafter                 mentioned,              and          prior            thereto,           defendant,               THE


          STOP              &     SHOP                SUPERMARKET                                  COMPANY,                       LLC,           was              and         still    is     a       domestic


          corporation               duly        organized                  by   and        existing           under        and       by        virtue         of     the       laws      of   the      State       of


          New        York.


                       3.                That         at     all    times            hereinafter             mentioned               and          prior            thereto,           defendant,               THE


          STOP             & SHOP             SUPERMARKET                                 COMPANY,                    LLC,         was         and        still      is a foreign             corporation.


                       4.                That         at     all    times            hereinafter             mentioned               and          prior            thereto,           defendant,               THE


          STOP             & SHOP             SUPERMARKET                                 COMPANY,                    LLC,         was         and         still      is a foreign             corporation



          duly      liceñsed             to     conduct              business              in the       State         of   New       York.


                       5.                That         at     all    times            hereinafter             mentioned               and          prior            thereto,           defendant,               THE


          STOP             & SHOP             SUPERMARKET                                 COMPANY,                    LLC,         was         and         still      is a foreign             corporation


          not     duly       licensed            to        conduct           business              in the       State        of     New          York.




                                                                                                                                                                                                                     2




                                                                                                        2 of 12
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                                                                                                                            INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1 Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 4 of 13NYSCEF: 08/14/2020
                                                                      RECEIVED




                     6.                That          at      all        times         hereinafter              mentioned                 and         prior     thereto,             defendant,                  THE


          STOP        & SHOP                  SUPERMARKET                                     COMPANY,                    LLC,         transacted              business             within         the     State


          of   New        York.


                     7.                That          at      all        times         hereinafter              mentioned                 and         prior     thereto,             defendant,                  THE


          STOP            &     SHOP                SUPERMARKET                                     COMPANY,                      LLC,         contracted                to     supply             goods           or


          services            within         the      State              of    New       York.


                     8.                That          at      all        times         hereinafter              mentioned                 and         prior     thereto,             defendant,                  THE


          STOP            & SHOP               SUPERMARKET                                         COMPANY,                     LLC,         committed               a   tortious            act     causing


          injury     to       a person              within              the     State         of    New      York.


                     9.                That          at      all        times         hereinafter              mentioned                 and         prior     thereto,             defendant,                  THE


          STOP        & SHOP                  SUPERMARKET                                     COMPANY,                     LLC,         possessed              property             within         the     State


          of   New        York.


                     10.               That          the           defendant,                  THE         STOP            & SHOP                SUPERMARKET                              COMPANY,


          LLC,       owned             the         land       commonly                    known            and          designated              as     2136        Bartow            Avenue,               in    the



          County          of    Bronx,             City      and              State      of    New         York.


                     11.               That          the           defendant,                  THE         STOP            & SHOP                SUPERMARKET                              COMPANY,


          LLC,       owned             the         premises                    erected             upon      the         land      commonly                  known            and      designated                 as


                                                                                                                                                                                             ("Premises"
          2136       Bartow            Avenue,                     in    the      County             of    Bronx,          City        and      State         of   New          York


          hereinafter).


                     12.               That          the           defendant,                  THE         STOP            & SHOP                SUPERMARKET                              COMPANY,


          LLC,       owned             a     business                   commonly                   known           as    Stop          & Shop          2592,         which          operated               at    the


                                                     Shop"
          Premises              ("Stop         &                          hereinafter).




                                                                                                                                                                                                                       3




                                                                                                           3 of 12
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                                                INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1 Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 5 of 13NYSCEF: 08/14/2020
                                                                      RECEIVED




                 13.           That             the      defendant,      THE   STOP   & SHOP   SUPERMARKET   COMPANY,


          LLC,   leased       the     Premises.


                 14.           That             the      defendant,      THE   STOP   & SHOP   SUPERMARKET   COMPANY,


          LLC,   leased       the     Stop             & Shop.


                 15.           That             the      defendant,      THE   STOP   & SHOP   SUPERMARKET   COMPANY,


          LLC,   maintained               the         Premises.


                 16.           That             the      defendant,      THE   STOP   & SHOP   SUPERMARKET   COMPANY,


          LLC,   maintained               the         Stop     & Shop.


                 17.           That             the      defendant,      THE   STOP   & SHOP   SUPERMARKET   COMPANY,


          LLC,   controlled          the         Premises.


                 18.           That             the      defendant,      THE   STOP   & SHOP   SUPERMARKET   COMPANY,


          LLC,   controlled          the         Stop         & Shop.


                 19.           That             the      defendant,      THE   STOP   & SHOP   SUPERMARKET   COMPANY,


          LLC,   operated           the         Premises.


                 20.           That             the      defendant,      THE   STOP   & SHOP   SUPERMARKET   COMPANY,


          LLC,   operated           the         Stop         & Shop.


                 21.           That             the      defendant,      THE   STOP   & SHOP   SUPERMARKET   COMPANY,


          LLC,   managed            the         Premises.


                 22.           That             the      defendant,      THE   STOP   & SHOP   SUPERMARKET   COMPANY,


          LLC,   managed            the         Stop         & Shop.


                 23.           That             the      defendant,      THE   STOP   & SHOP   SUPERMARKET   COMPANY,


          LLC,   supervised               the         Premises.




                                                                                                                        4




                                                                               4 of 12
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                                                                                                         INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1 Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 6 of 13NYSCEF: 08/14/2020
                                                                      RECEIVED




                     24.           That          the      defendant,                 THE     STOP      & SHOP                  SUPERMARKET                             COMPANY,


          LLC,       supervised            the         Stop      & Shop.


                     25.           That          the      defendant,                 THE     STOP      & SHOP                  SUPERMARKET                             COMPANY,


          LLC,       inspected           the      Premises.


                     26.           That          the      defendant,                 THE     STOP      & SHOP                  SUPERMARKET                             COMPANY,


          LLC,       inspected           the      Stop         & Shop.


                     27.           That          the      defendant,                 THE     STOP      & SHOP                  SUPERMARKET                             COMPANY,


          LLC,       repaired       the        Premises.


                     28.           That          the      defendant,                 THE     STOP      & SHOP                  SUPERMARKET                             COMPANY,


          LLC,       repaired       the        Stop       & Shop.


                     29.           That          the      defendant,                 THE     STOP      & SHOP                  SUPERMARKET                             COMPANY,


          LLC,       cleaned        the        Premises.


                     30.           That          the      defendant,                 THE     STOP      & SHOP                  SUPERMARKET                             COMPANY,


          LLC,       cleaned        the        Stop       & Shop.


                     31.           That         on      September               6,    2019     and    at   all   times          herein          mentioned,               defendant,


          THE      STOP           & SHOP                 SUPERMARKET                          COMPANY,              LLC,               had     a   duty         to    maintain         the


          Premises           in   a reasonably                   safe      condition.


                     32.           That         on      September               6,    2019     and    at   all   times          herein          mentioned,               defendant,


          THE    STOP             & SHOP               SUPERMARKET                         COMPANY,              LLC,          had      a duty        to    maintain         the     Stop


          & Shop           in a reasonably                    safe      condition.


                     33.           That         on      September               6,    2019     and    at   all   times          herein          mentioned,               defendant,


          THE      STOP           & SHOP                SUPERMARKET                          COMPANY,             LLC,          had          a duty        to   ensure        that     the


          Premises           be    and     remain              in a reasonably                safe   condition           for     its    customers               and      invitêês.




                                                                                                                                                                                             5




                                                                                             5 of 12
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                                                                                                 INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1 Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 7 of 13NYSCEF: 08/14/2020
                                                                      RECEIVED




                      34.    That         on     September       6,   2019     and      at    all   times          herein         mentioned,                       defendant,


          THE     STOP      & SHOP              SUPERMARKET                  COMPANY,                LLC,          had         a duty          to     ensure              that       the



          Stop    & Shop     be     and        remain    in a reasonably         safe        condition            for    its    customers                     and        invitees.


                      35.    That         on     September       6,   2019     and      at    all   times          herein         mentioned,                       defendant,


          THE       STOP    & SHOP                SUPERMARKET                  COMPANY,                    LLC,          had      a       duty          to        inspect            the


          Premises.


                      36.    That         on     September       6,   2019     and      at    all   times          herein         mentioned,                       defendant,


          THE     STOP      & SHOP              SUPERMARKET                  COMPANY,               LLC,          had       a duty         to        inspect             the     Stop


          & Shop.


                      37.    That         on     September       6,   2019     and      at    all   times          herein         mentioned,                       defendant,


          THE       STOP     &    SHOP             SUPERMARKET                 COMPANY,                     LLC,          had         a    duty              to     repair           the


          Premises.


                      38.    That         on     September       6,   2019     and      at    all   times          herein         mentioned,                       defendant,


          THE     STOP      & SHOP             SUPERMARKET                 COMPANY,                 LLC,      had         a duty          to        repair         the      Stop        &


          Shop.


                      39.    That         on     September       6,   2019     and      at    all   times          herein         mentioned,                       defendant,


          THE       STOP     &    SHOP             SUPERMARKET                 COMPANY,                     LLC,          had         a     duty             to     clean            the


          Premises.


                    40.      That         on     September       6,   2019     and      at    all   times          herein         mentioned,                       defendant,


          THE     STOP      & SHOP             SUPERMARKET                 COMPANY,                 LLC,          had     a duty          to        clean          the      Stop        &


          Shop.




                                                                                                                                                                                           6




                                                                             6 of 12
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                                                                                                                    INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1 Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 8 of 13NYSCEF: 08/14/2020
                                                                      RECEIVED




                     41.          That         on        September            6,   2019         and    at   all    times           herein                mentioned,                defendant,


          THE      STOP          & SHOP                  SUPERMARKET                       COMPANY,                      LLC,          had           a    duty       to     warn           invitees


          and/or      customers            of       any     dangerous              conditions          in the           Premises.


                     42.          That         on        September            6,   2019         and    at   all    times           herein                mentioned,                defendant,


          THE      STOP          & SHOP                  SUPERMARKET                       COMPANY,                      LLC,          had           a    duty       to     warn           invitees


          and/or      customers            of       any     dangerous              conditions          in the           Stop       & Shop.


                     43.          That         on        September            6,   2019         and    at   all    times           herein                mentioned,                defendant,


          THE      STOP          & SHOP             SUPERMARKET                        COMPANY,                   LLC,           failed         to       maintain            the         Premises


          in a reasonably               safe        condition.


                     44.          That         on        September            6,   2019         and    at   all    times           herein                mentioned,                defendant,


          THE      STOP          & SHOP              SUPERMARKET                           COMPANY,                     LLC,          failed         to       maintain             the      Stop      &


          Shop       in a reasonably                 safe        condition.


                     45.          That         on        September            6,   2019         and    at   all    times           herein                mentioned,                defendant,


          THE        STOP         &     SHOP               SUPERMARKET                          COMPANY,                       LLC,         failed             to    ensure               that      the


          Premises          be    and      remain            in a reasonably               safe       condition            for        its   customers                 and          invitees.


                     46.          That         on        September            6,   2019         and    at   all    times           herein                mentioned,                defendant,


          THE      STOP          & SHOP             SUPERMARKET                        COMPANY,                   LLC,           failed         to       ensure           that      the     Stop      &


          Shop       be    and    remain            in    a reasonably              safe    condition             for     its    customers                     and        invitees.


                     47.          That         on        September            6,   2019         and    at   all    times           herein                mentioned,                defendant,


          THE      STOP          & SHOP             SUPERMARKET                         COMPANY,                   LLC,          failed         to        inspect          the      Premises.


                     48.          That         on        September            6,   2019         and    at   all    times           herein                mentioned,                defendant,


          THE      STOP          & SHOP                  SUPERMARKET                       COMPANY,                      LLC,          failed            to    inspect             the      Stop      &


          Shop.




                                                                                                                                                                                                          7




                                                                                           7 of 12
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                                                                                                                                  INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1 Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 9 of 13NYSCEF: 08/14/2020
                                                                      RECEIVED




                      49.              That         on     September                 6,   2019         and        at     all     times             herein              mentioned,                 defendant,


          THE         STOP        & SHOP                  SUPERMARKET                           COMPANY,                        LLC,             failed          to        repair      the      Premises.


                      50.              That         on     September                 6,   2019         and        at     all     times             herein              mentioned,                 defendant,


          THE         STOP        & SHOP                  SUPERMARKET                        COMPANY,                          LLC,          failed           to      repair         the      Stop         & Shop.


                      51.              That         on     September                 6,   2019         and        at     all     times             herein              mentioned,                 defendant,


          THE         STOP        & SHOP                  SUPERMARKET                           COMPANY,                        LLC,             failed          to        clean      the       Premises.


                      52.              That         on     September                 6,   2019         and        at     all     times             herein              mentioned,                 defendant,


          THE         STOP        & SHOP                  SUPERMARKET                        COMPANY,                           LLC,             failed         to     clean          the     Stop         & Shop


                      53.              That         on     September                 6,   2019         and        at     all     times             herein              mentioned,                 defendant,


          THE         STOP            & SHOP               SUPERMARKET                            COMPANY,                           LLC,          failed             to     warn          invitees         and/or


          customers              of    any         dangerous               conditions             in the          Premises.


                      54.              That         on     September                 6,   2019         and        at     all     times             herein              mentioned,                 defendant,


          THE         STOP            & SHOP               SUPERMARKET                            COMPANY,                           LLC,          failed             to     warn          invitees         and/or


          customers              of    any         dangerous               conditions             in the          Stop         & Shop.


                      55.              That         on     or     about        September                 6,       2019          the         plaintiff,               DAISY             PABON,                was      a


          lawful       invitee         at    the      Premises              and/or        The       Stop          & Shop.


                      56.              That         on      or     about        September                    6,     2019             the         plaintiff,                DAISY            PABON,              was


          lawfully          present           at    the     Premises            and/or           The         Stop        & Shop.


                      57.              That         on     or     about       September                 6,    2019             the     plaintiff,               DAISY                PABON,                entered


          the      Premises            and/or             The      Stop      & Shop          to    make             a purchase.


                      58.              That         on     or about         September                  6, 2019           while             the      plaintiff,               DAISY           PABON,             was


          lawfully          present           at    the         Premises         and/or           the        Stop        and          Shop,               she         was           caused            to   sustain


          injuries.




                                                                                                                                                                                                                      8




                                                                                                  8 of 12
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                                                                                                                                     INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 10 of 13
                                                                      RECEIVED  NYSCEF: 08/14/2020




                      59.                That         on     or about              September                 6, 2019               while          the        plaintiff,         DAISY             PABON,          was


          lawfully            present           at     the      Premises                   and/or          the      Stop               and      Shop,            she        was         caused        to     sustain


          severe             injuries.


                      60.                That         on     or about              September                 6, 2019               while          the        plaintiff,         DAISY             PABON,          was


          lawfully            present           at     the      Premises                   and/or          the      Stop               and      Shop,            she        was         caused        to     sustain


          permanent                 injuries.


                      61.                That         on     or about              September                 6, 2019               while          the        plaintiff,         DAISY             PABON,          was


          lawfully            present           at     the      Premises                   and/or          the      Stop               and      Shop,            she        was         caused        to     sustain


          severe            and      permanent                  injuries.


                      62.                That         plaintiff's           injuries           were          the         direct          result         of     defendant's                   negligence.


                      63.                That          plaintiff's               injuries           were           the         direct          result           of        defendant's              negligence,


         without             plaintiff      contributing                    to     same.


                      64.                That          the      defendant,                   THE           STOP                & SHOP                   SUPERMARKET                                COMPANY,


          LLC,        its     agents,           servants             and         or   employees                    were           negligent                  in allowing               a hazard,           menace,


          a nuisance                 and    a slippery                 condition               to    exist         in     at      or     inside         the       Premises.


                      65.                That          the      defendant,                   THE           STOP                & SHOP                   SUPERMARKET                                COMPANY,


          LLC,        its     agents,           servants             and         or   employees                    were           negligent                  in allowing               a hazard,           menace,


          a nuisance                 and    a slippery                 condition               to    exist         in     at      or     inside         the       Stop         & Shop.


                      66.                That          the      defendant,                   THE           STOP                & SHOP                   SUPERMARKET                                COMPANY,


          LLC,         its      agents,              servants           and           or     employees                      were             negligent               in      failing         to   exercise           the


          requisite             degree          of     due      care        of a reasonably                         prudent                  defendant               under             the   same      or     similar


          circumstances.




                                                                                                                                                                                                                           9




                                                                                                        9 of 12
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                                                                                                                                               INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 11 of 13
                                                                      RECEIVED  NYSCEF: 08/14/2020




                       67.                     That        the        defendant,                   THE           STOP             & SHOP                  SUPERMARKET                                        COMPANY,


          LLC,         had         prior         notice          of      the       dangerous                   condition              that         caused               plaintiffs             injuries.


                       68.                     That        the        defendant,                   THE           STOP             & SHOP                  SUPERMARKET                                        COMPANY,


          LLC,         had         actual              notice         of    the       dangerous                      condition           that         caused                  plaintiffs             injuries.


                       69.                     That        the        dangerous                   condition                that       caused              plaintiffs                   injuries             existed            for     a


          period         of    time             that        was          sufficient              for     a     reasonably                 prudent                defendant                    to      discovery                such


          condition.


                       70.                     That        the        defendant,                   THE           STOP             & SHOP                  SUPERMARKET                                        COMPANY,


          LLC,         had         constructive                      notice           of   the         dangerous                  condition              that          caused               plaintiffs             injuries.


                       71.                     That        the        defendant,                   THE           STOP             & SHOP                  SUPERMARKET                                        COMPANY,


          LLC,         created                 the      dangerous                    condition                that      caused           plaintiffs                injuries.


                       72.                     That         as       a      result         of      the          foregoing,               plaintiff,               DAISY                     PABON,                 has         been


          damaged                  in      a     sum         that          exceeds              the      jurisdictional                  limits          of      all      lower             courts          which            would


          otherwise                have              jurisdiction.




                        WHEREFORE,                                    plaintiff,           DAISY                PABON,                  demands                  that           a     judgment                   be      entered


          against            the        in      an      amount              exceeding                   the     jurisdictional                     limitations                  of    all    lower          courts           which


         would          have            jurisdiction                  over         this      case;            that       he      be     awarded                 the           costs         and       disbursements


          of   this      action                and        such           other         and         further             relief      as        the      Court             determined                     to     be      just       and


          proper         under                 the      circumstances.




          Dated:Valley                         Stream,              New        York

                        June            5,       2020


                                                                                                                                                    Yours,             etc.


                                                                                                                                                    MAGENDZO                          LAW,           P.C.



                                                                                                                                                                                                                                      10




                                                                                                               10 of 12
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                             INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 12 of 13
                                                                      RECEIVED  NYSCEF: 08/14/2020




                                                             6‰htagady
                                                          Eitan   Magendzo,     Es
                                                         -          for Plaintiff     -
                                                           Attomey
                                                         99 W. Hawthome         Ave.,     Suite   316.

                                                         Valley    Stream,    NY 11580
                                                         718-873-9470




                                                                                                         11




                                             11 of 12
FILED: BRONX COUNTY CLERK 08/14/2020 05:10 PM                                                                                                                                            INDEX NO. 28912/2020E
NYSCEF DOC. NO. 1Case 1:21-cv-00745-LLS Document 2-1 Filed 01/27/21 Page 13 of 13
                                                                      RECEIVED  NYSCEF: 08/14/2020




                                                                               ATTORNEY'S                     VERIFICATION




                       Eitan       Magendzo,                  an      attorney           duly      admitted          to      practice         in the     Courts        of this           State,          affirms


         the    following        to be         true      under           the        peñalties         of perjury:


                       That      your         deponent                is an         attorney        at   the     firm        of   Magendzo               Law,         P.C.,          attomey             for    the


          Plaintiffs     in the         instant         action.


                       That      your         deponent             has        read      the     foregoing            SUMMONS                  and      COMPLAINT,                       and     knows           the


          coñtêñts       thereof,             and      that        the        same       is true       to his    own          knowledge,               except         as        to      those        matters


         therein        stated           to     be    alleged                upon       information            and      belief      and       as    to those          matters            he     bêlisvas              it


         to be true.


                       That        the         source              of        deponent's               information                 and      the         grounds             of        my         belief          are


          oummunications,                     papers,         reports            and       investigations               contained             in the     attomey's              file.


                       Deponent                makes           this          affirmation            pursuant            to    CPLR         Section            3020,         inasmuch                as         your


          deponent          does        not     maintain                an    office       in the      County         in which          the      plaintiffs       reside.




            Dated:                  Valley            Stream,                New       York
                                    June            5, 2020




                                                                                                                      Eitan        Magend              o, Es




                                                                                                                                                                                                                   12




                                                                                                     12 of 12
